J-A11025-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: I.J.K., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: D.M.K., MOTHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 15 MDA 2017

                Appeal from the Order Entered December 1, 2016
                 In the Court of Common Pleas of Juniata County
                 Orphans’ Court at No(s): 0009-Adopt-2015-IJK

    IN RE: I.D.M., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: D.M.K., MOTHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 16 MDA 2017

                Appeal from the Order Entered December 1, 2016
                 In the Court of Common Pleas of Juniata County
                   Orphans’ Court at No(s): 0010-ADOPT-2015


BEFORE:      SHOGAN, MOULTON, JJ., and STEVENS, P.J.E.*

JUDGMENT ORDER BY MOULTON, J.:                             FILED JUNE 29, 2017

        D.M.K. (“Mother”) appeals from the December 1, 2016 orders entered

in the Juniata County Court of Common Pleas involuntarily terminating her

parental rights to I.D.M. (born in June 2012), and I.J.K. (born in May 2014)

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A11025-17


(collectively “the Children”) pursuant to the Adoption Act, 23 Pa.C.S. § 2511

(a)(1), (2), (5), (8), and (b), and changing the Children’s permanency goal

to adoption under the Juvenile Act, 42 Pa.C.S. § 6351.          We remand this

matter to the trial court for the preparation of an opinion pursuant to the

Pennsylvania Rule of Appellate Procedure 1925(a).

        In her Pa.R.A.P. 1925(b) Concise Statements of Errors Complained of

on Appeal, Mother raises the following issues.

        1. Juniata County Children and Youth Services failed to prove by
           clear and convincing evidence that involuntary termination of
           Mother’s parental rights would serve the emotional needs and
           welfare of the child.

        2. The trial court committed an error of law by involuntarily
           terminating Mother’s parental rights without fully considering
           the impact of termination on the emotional needs and welfare
           of the child.

        3. The trial court committed an error of law by failing to consider
           evidence that was relevant to the crucial question of whether
           the child’s emotional needs and welfare would be served by
           involuntary termination of Mother’s parental rights.

Mother’s Brief at 7.

        In termination cases, “an appellate court employs a broad scope of

review to ensure that the trial court has satisfactorily fulfilled the

requirements of examining all evidentiary resources.” In re K.P., 872 A.2d
1227, 1231 (Pa.Super. 2005) (emphasis omitted); Matter of Adoption of

Embick, 506 A.2d 455, 461 (Pa. Super. 1986).          This Court has explained

that:




                                       -2-
J-A11025-17


      Scope of review[] relates to the appellate court’s duty to ensure
      that the trial court has satisfactorily fulfilled the requirements of
      examining all evidentiary resources, conducting a full hearing
      and setting forth its decision in a full discursive opinion. A
      broad scope of review, therefore, requires that the appellate
      court conduct a comprehensive review of the record formulated
      in and the decision formulated by, the lower court. In other
      words, in reviewing a termination of parental rights order, our
      Court must consider all evidence before the lower court as well
      as the lower court’s findings of fact and conclusions of law.

In re K.P., 872 A.2d at 1231 (quoting In the Interest of S.B., 833 A.2d
1116, 1117 n.1. (Pa.Super. 2003)) (emphasis omitted).

     Here, the trial court’s four page Memorandum in support of its

December 1, 2016 orders does not provide us with sufficient assurance that

all of the salient facts were given due consideration and weight. The trial

court did not make any pertinent findings of fact, did not address the above

substantive issues of Mother’s appeal, did not specify which subsection (or

subsections) of 23 Pa.C.S. § 2511(a) it utilized to terminate Mother’s

parental rights, and did not conduct a thorough analysis under either 23

Pa.C.S. § 2511(a) or (b).

     As we explained in In re K.P., “[w]e are unable to exercise our broad

scope of review where the trial court fails to exercise its own independent

analysis of the record in a full discursive opinion.” 872 A.2d at 1231.

Consequently, we must remand this case to the trial court, so that it may

make the requisite factual findings and conduct a proper analysis under 23

Pa.C.S. § 2511(a) and (b).




                                      -3-
J-A11025-17


      Within twenty days of this memorandum, the trial court shall issue a

Rule 1925(a) opinion that provides the history of the case, recites its factual

findings, states which subsection of 23 Pa.C.S. § 2511(a) it utilized to

terminate Appellant’s parental rights, and applies the facts to the law of 23

Pa.C.S § 2511(a) and (b).

      Case remanded. Panel jurisdiction retained.




                                     -4-